Citation Nr: 1544093	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound to the left foot with injury to Muscle Group X, for substitution and accrued benefits purposes.

3.  Entitlement to a rating in excess of 10 percent for two unhealed sinuses on the dorsum of the left foot with erythema, for substitution and accrued benefits purposes.

4.  Entitlement to special monthly compensation based on the need for aid and attendance or on housebound status, for substitution and accrued benefits purposes.

5.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disability (TDIU), for substitution and accrued benefits purposes.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served in the Philippine Guerilla and Combination Service from July 1944 to June 1946.  He was a Special Philippine Scout from July 1946 to May 1949.  He died in April 2012 and the appellant is his surviving spouse and has requested substitution of his pending claims.

This case comes to the Board of Veterans' Appeals (Board) from November 2012 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

With respect to the claim for service connection for the cause of the Veteran's death, the appellant asserts that the Veteran's service-connected residuals of a gunshot wound to the left foot with injury to Muscle Group X and two unhealed sinuses on the dorsum of the left foot with erythema contributed substantially or materially to the Veteran's death.  She stated that the pain caused by the gunshot wound to the left foot had become unbearable and the Veteran could not walk without assistance.  The appellant also related the Veteran's assertion that his cardiovascular disease was secondary to the gunshot wound to the left foot.  

The Veteran's certificate of death shows coronary artery disease as the immediate cause of death, hypertension as an antecedent cause of death, atherosclerosis as an underlying cause of death, and bronchial asthma as another significant condition contributing to death.  The record shows that during the last years of his life, the Veteran was being treated for hypertension, residuals of a gunshot wound to the left foot, chronic obstructive pulmonary disease, cardiovascular disease, and coronary artery disease.  The record also shows that he was limping as of 1971.

With no evidence of the diseases listed in the certificate of death in service or for many years thereafter, and no apparent connection between those diseases and the Veteran's service-connected disabilities, a medical opinion was not obtained.  However, pursuant to VA's duty to assist, the Board finds that a medical opinion is needed.  Because of the appellant's assertions, a medical opinion is needed on whether the Veteran's service-connected disabilities resulted in debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of coronary artery disease, and whether the coronary artery disease that caused the Veteran's death was caused or aggravated by his service-connected disabilities.

With respect to the other claims on appeal, typically, only the evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000 (2015).  However, the law regarding accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2008).  That amendment created a new statute which provides that, if a claimant dies while a claim or appeal for any benefit under a law administered by VA is pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2014).  

The Veteran filed claims for increased ratings, special monthly compensation, and TDIU in October 2011.  He died in April 2012.  In May 2012, his surviving spouse filed a claim for accrued benefits.  In June 2012, she filed a claim for service connection for dependency and indemnity compensation.  As an eligible person, her claims are considered as a request for substitution.  The request for substitution has not yet been adjudicated.

The Board notes the importance of the decision on the surviving wife's request for substitution.  Unlike typical accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  In most accrued benefits cases, a decision is based on the evidence that is of record at the time of the Veteran's death.  In cases involving substitution, additional evidence can be added to the file in furtherance of the claim.  

As the Board cannot make a decision on the substitution issue in the first instance, the issue must be remanded for adjudication.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101(a) (2015).  As the claims for increased ratings, special monthly compensation, and TDIU are inextricably intertwined with the request for substitution, a Board decision on those claims at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Adjudicate the appellant's request for substitution.

2.  Arrange for the Veteran's claims file to be reviewed by an examiner to obtain an opinion.  The examiner should note the private medical records prior to the Veteran's death noting treatment for gunshot wound to the left foot, the September 1971 VA examination report noting a limp due to the gunshot wound to the left foot, and the July 1971 letter from a private physician noting a limp due to the gunshot wound to the left foot.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following.

(a) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals of a gunshot wound to the left foot with injury to Muscle Group X and two unhealed sinuses on the dorsum of the left foot with erythema resulted in debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of coronary artery disease.

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the coronary artery disease that caused the Veteran's death was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected residuals of a gunshot wound to the left foot with injury to Muscle Group X and two unhealed sinuses on the dorsum of the left foot with erythema.  

3.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

